—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Eng, J.), rendered June 19, 1997, convicting him of robbery in the first degree and robbery in the second degree (two counts), upon a jury verdict, and imposing sentence.
*523Ordered that the judgment is affirmed.
The defendant’s contention that he is entitled to a new trial as a result of certain remarks by the prosecutor during summation is, for the most part, unpreserved for appellate review (see, CPL 470.05 [2]; People v Zephir, 226 AD2d 408). In any event, the comments made by the prosecutor during summation were either fair comment on the evidence, permissive rhetorical comment, responsive to the defendant’s summation (see, People v Ashwal, 39 NY2d 105; People v Turner, 214 AD2d 594), or were not so prejudicial as to constitute reversible error in light of the overwhelming evidence of the defendant’s guilt (see, People v Crimmins, 36 NY2d 230).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Copertino, J. P., Sullivan, Krausman and Florio, JJ., concur.